Citation Nr: 0822797	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran's daughter, M.R.O., may be recognized as 
a "helpless child" of the veteran, on the basis of permanent 
incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. M.R.O. was born in September 1980 and her 18th birthday 
was in September 1998.

2. At the time of M.R.O.'s 18th birthday, she did suffer from 
a physical or mental defect rendering her permanently 
incapable of self-support.


CONCLUSION OF LAW

M.R.O. is a helpless child of the veteran within the meaning 
of the law.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 
3.57, 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

The veteran has filed a claim seeking additional compensation 
because he asserts that the daughter, M.R.O., is a "helpless 
child."  He asserts that M.R.O. was found to be mentally 
disabled by the Social Security Administration (SSA) at age 
22 but that her condition existed prior to her 18th birthday; 
and that she was found to have attention deficit disorder by 
her school system when she was 7 years old.  

For helpless child status, it must be shown that the child 
became permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self- 
support through her or her own efforts by reason of physical 
or mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling.  Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that she or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases [it] should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self- support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356; see also Dobson v. Brown, 4 Vet. App. 443 
(1993).

In Dobson, the Court held that in cases such as this, the 
"focus of analysis must be on the claimant's condition at the 
time of his or her 18th birthday."  Id. at 445.  In other 
words, for purposes of initially establishing helpless child 
status, the claimant's condition subsequent to his or her 
eighteenth birthday is not for consideration.  However, if a 
finding is made that a claimant was permanently incapable of 
self-support as of his or her eighteenth birthday, then 
evidence of the claimant's subsequent condition becomes 
relevant for the second step of the analysis, that is, 
whether there is improvement sufficient to render the 
claimant capable of self-support.  Id.  If the claimant is 
shown to be capable of self-support at eighteen, VA is 
required to proceed no further.  Id.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
reasonable doubt is to be resolved in the claimant's favor 
and the claim will be allowed.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran has argued that M.R.O. was diagnosed with mild 
mental retardation which renders her incapable of maintaining 
a job and being able to support herself.  He has further 
argued that while the SSA ruling on disability did not come 
until his daughter was 22 years old, that the SSA found that 
her disability started before she was 18.

M.R.O. turned 18 in September 1998.  While the veteran has 
claimed she is currently seriously disabled because of her 
mild mental retardation the competent evidence does not show 
that this disability has made her permanently incapable of 
self- support prior to her turning eighteen.  School records 
dated in November 1995 show that she was found to have a 
learning disability in the area of listening comprehension, 
in January 1992.  The records show that M.R.O. had qualified 
as being speech impaired for continued special education 
programs.  Her full scale IQ was noted to be 98.  While 
school records show that the veteran's daughter may have had 
some learning difficulties in school prior to the age of 
eighteen, there is no competent evidence of a disability 
until 2002 when the veteran's daughter was already twenty two 
years of age.  A Medical History and Physical treatment 
record dated in March 2002 from the Laurel Rich Psychiatric 
Hospital notes a diagnosis of major depression with suicidal 
ideations.  The records note that the veteran's daughter 
denied any previous psychiatric hospitalizations but admitted 
to being treated for depression when she was 16 years old.  
She recalled stopping the medication after a few months, but 
does not recall if they worked.  She reported no additional 
history of being treated for psychiatric problems until four 
months earlier when she once again saw a doctor for 
depression.  A discharge summary of April 2002 notes a 
discharge diagnosis of major depressive disorder, recurrent, 
with suicidal ideations and psychosis.  A psychological 
report of September 2002 notes a diagnosis of major 
depressive disorder, recurrent, severe with psychotic 
features, mathematics disorder and borderline intellectual 
functioning.  A history of a prior psychiatric 
hospitalization at age 11 for depression was noted.  It was 
noted that cognitive limitations have been present for a long 
time, perhaps lifelong and that it appeared she experienced 
adjustment difficulties since age 11.  Furthermore, it was 
noted that she had deteriorated to a state of paranoia, 
accompanied by depressed mood with suicidal ideations.  

SSA records show that she was she was employed from December 
2001until March 2002 working first at a restaurant as a 
cashier her duties included taking care of people, taking 
orders, counting change and giving change back; and later as 
a dietary aide at a nursing home where her duties included 
serving people, taking food orders, cleaning up, taking money 
and counting money.  She worked six hours a day five days a 
week.  

The Board is presented with an extremely limited and short 
occupational history.  Furthermore, the evidence shows that 
M.R.O. is disabled by mental retardation, a mathematics 
disorder, attention deficit, hyperactivity and decreased 
intellectual functioning, all of which existed prior to age 
18.  Although she also has a psychiatric disorder, the 
severity of which was mostly manifest after age 18, we are 
mindful that such initial disability predated her 18th 
birthday.  Therefore, the veteran's claim is granted.  


ORDER

M.R.O. may be recognized as a "helpless child" on the basis 
of permanent incapacity for self-support prior to attaining 
the age of 18.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


